Citation Nr: 1759254	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for service-connected acne vulgaris.

2. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1964 to August 1967.

These matters came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

The Veteran filed a claim for an increased rating for post traumatic stress disorder (PTSD) in July 2008, and the RO issued a rating decision denying the claim in October 2008. In September 2009, the Veteran filed an Application for Increased Compensation Based on Unemployability that the VA has construed as another claim for an increased rating for PTSD. The second claim was within one year of the October 2008 rating decision and thus kept the July 2008 claim pending. See 38 C.F.R. § 3.156(b) (2013). In a February 2010 rating decision, the RO continued evaluations for the Veteran's service-connected acne vulgaris, PTSD, hearing loss, and tinnitus and denied a TDIU. In January 2011, the Veteran filed a Notice of Disagreement that limited his disagreement to the continued evaluations of his service-connected acne vulgaris, PTSD, and bilateral hearing loss. In February 2011, the RO issued a Statement of the Case (SOC) for the issues of increased ratings for PTSD and hearing loss. In February 2011, the Veteran's attorney filed a Substantive Appeal that limited the appeal to the issue of entitlement to an increased rating for PTSD and alleged that the Veteran's PTSD symptoms rendered him unemployable. The issue of entitlement to a TDIU had thus been re-raised as part of the claim for an increased rating for PTSD, even in the absence of a formal claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In December 2013, the Board waived the requirement of a timely-filed appeal for the issue of entitlement to an increased rating for acne vulgaris and remanded the issue for further development. The Board also granted an increased rating for the Veteran's service-connected PTSD; however, the decision did not explicitly discuss the raised TDIU claim. In January 2014, the Veteran filed another Application for Increased Compensation Based on Unemployability. In a January 2015 rating decision, the RO continued the PTSD evaluation and denied a TDIU, and the Veteran timely disagreed. In a May 2017 rating decision, the RO granted a 100 percent schedular rating for the Veteran's service-connected PTSD, effective January 27, 2014, which was considered a full grant of the benefit sought on appeal. In a May 2017 SOC, the RO denied a TDIU for the period prior to January 27, 2014. A timely Substantive Appeal was filed.


FINDINGS OF FACT

1. In a May 2017 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran wished to withdraw his increased rating claim for acne vulgaris.  

2. The Veteran raised a TDIU claim in his February 2011 Substantive Appeal for an increased rating for his service-connected PTSD.

3. The TDIU claim raised in the February 2011 Substantive Appeal is still pending as the December 2013 Board decision did not address the issue and there has not been a final decision regarding TDIU.

4. Prior to June 5, 2009, the evidence is against a finding that the Veteran's service-connected disabilities prevented the Veteran from securing and following substantially gainful employment.

5. From June 5, 2009, to January 27, 2014, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.  

6. From January 27, 2014, the Veteran is in receipt of a 100 percent schedular rating for PTSD; as such, there is no controversy with respect to the question of the Veteran's entitlement to TDIU from that date forward.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating in excess of 30 percent for acne vulgaris have been met. 38 U.S.C.  § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for a TDIU for the period prior to June 5, 2009, have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.16 (2017).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU from June 5, 2009, to January 27, 2014, have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).

4. From January 27, 2017, the question of whether the Veteran is entitled to an award of TDIU is moot given the facts of this case, warranting dismissal of the appeal as to this specific part of the claim. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acne

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204. 

In the present case, the Veteran's representative submitted a written statement, received in May 2017, expressing his desire to withdraw his appeal as to the issue of entitlement to an increased rating in excess of 30 percent for acne vulgaris. As the Veteran has withdrawn his appeal as to this issue, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017). This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more; or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the Board has jurisdiction over the issue of entitlement to a TDIU if raised by the evidence of record as part of a claim for a higher initial rating, as is the case here. Rice, 22 Vet. App. at 453. The Board has therefore adjudicated the issue of entitlement to a TDIU based on the evidence before it.

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment. Id. at 361. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor. 38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income. In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the raised TDIU claim stems from a claim for an increased rating for PTSD filed on July 11, 2008.  From July 11, 2008, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met. Here, the Veteran had a combined schedular disability rating of 80 percent, to include the following service-connected disabilities: PTSD rated as 50 percent disabling, acne vulgaris rated as 30 percent disabling, hearing loss rated as 20 percent disabling, and tinnitus rated as 10 percent disabling. 

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment since June 5, 2009, the day following the last day of his full-time employment at the post office. The evidence of record reflects that the Veteran has not worked since June 4, 2009.

The Veteran did not complete high school, but did obtain his General Equivalency Diploma (GED). Following his service, he attended heating and air conditioning school, but did not finish the program. He worked in appliance service and installation, remodeling and construction, truck driving, and with the post office as a dispatcher.

The Veteran, his wife, and his co-workers submitted statements concerning his hearing loss and PTSD symptoms of depression, nightmares, and effects on his work, including trouble communicating, significant absences, having difficulty concentrating, stress, and agitation/anger with mood swings. They are competent to report symptoms of a mental health disorder, which are observable to the senses. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Board finds the Veteran, his wife, and his co-workers credible in this regard, as their statements are consistent with medical evidence of record. 

He worked for the U.S. Postal Service for many years and retired in 2009. As mentioned, he sometimes had difficulty in his job as he was often depressed, stressed, and agitated. His co-workers noted that he had to miss many days of work but that it was better for him to be absent than to try to work with others when he was having a difficult time with his mental health. See R.W.T. Letter November 2009, D.L.S. Letter November 2009. One co-worker noted the Veteran had difficulty concentrating. See R.W.T. Letter November 2009. The Veteran reported not having many friends and having only a tolerable relationship with his wife. See VA Treatment January 2009. His wife stated that she has difficulty communicating with him and that he snaps at her easily. See Wife's Letter November 2009. They all noted his hearing loss made it difficult for him to work with a poor speaking system, and his wife noted the increase in his PTSD symptomatology due to his frustration with his working conditions due to the "antiquated communication system." See W.J.H. Letter November 2009, D.L.S. Letter November 2009, .W.T. Letter November 2009, and Wife's Letter November 2009.

The PTSD VA examiner in July 2008 and December 2009 noted that the difficulties he had at the Postal Service were essentially conflicts with management not caused by his PTSD, but possibly exacerbated by his symptoms. The July 2008 examiner noted the Veteran had outbursts of anger and irritability, especially at work, and his anger and frustration with his job had worsened. The examiner also noted that the Veteran had previously been fired from the Postal Service due to excessive absences the Veteran related to his PTSD, but was reinstated in 1999. The Veteran indicated he had significant pressure at work dealing with transitions, problems with management, and procedures. The July 2008 examiner opined that to some extent the distress the Veteran exhibited was a function of work-related issues and changes to which he had trouble adapting, possibly partly because of his PTSD and difficulty with irritability and interpersonal issues.  The examiner concluded that the Veteran had moderate to moderately severe PTSD symptoms.

In a July 2008 VA hearing loss examination, the Veteran reported he had to have people at work repeat themselves constantly.

In a January 2009 VA treatment record, the Veteran reported he got along with his co-workers, but had trouble with the administration. He explained that he used a lot of sick leave and called out of work when he felt depressed or anxious, and wanted to retire soon because he could not handle it anymore.

In a December 2009 VA audiological examination, the Veteran reported he took early retirement because he was dealing with drivers on the telephone, and the telephone was on an old antiquated system which made communication difficult given his hearing loss. He further reported that the Post Office got him a hearing impaired phone, but due to the noise around him this still was not enough.

The PTSD VA examiner in December 2009 noted the Veteran considered the U.S. Post Office had inappropriate and unfair behavior that led to litigation. The Veteran also reported that he left his job because of his PTSD symptoms, and the examiner noted that while the Veteran's irritability may have been spurred by his PTSD, the difficulties he had with management, the manner in which he was supervised, and his mistreatment went beyond his PTSD. The Veteran reported he quit his job at the Post Office because he was harassed and mistreated. The examiner noted that the Veteran's non-compliance with psychiatric treatment may be related to difficulties the Post Office gave him in terms of taking sick leave. The examiner concluded that the Veteran had moderately severe to severe PTSD symptoms.

In a December 2009 VA general medical examination, the Veteran reported he quit his job in June 2009 due to anger issues and trouble with systems management. His facial scars were noted to not impact employment.

The Veteran was afforded another VA PTSD examination in December 2014. The Veteran reported irritability and angry outbursts while working at the Post Office. He further reported that when he became upset, he would take the next day off and not go to work. He said that he would have preferred to work three to four more years, but could not tolerate it any longer. He also reported that he had attempted to get a job at both Lowe's and Home Depot, but was not hired. He did not know if he could work. The examiner noted that the veteran continued to report that his PTSD symptoms led to his early retirement. The examiner opined that the Veteran's PTSD symptoms should not prevent him from maintaining employment. This examination was later deemed inadequate due to the short duration of the examination and the contrast in symptomatology to a May 2017 PTSD examination.

A VA Form 21-4192 was obtained from the Veteran's employer in December 2009, which shows the Veteran had been employed from August 1999 to June 2009 as a truck dispatcher and worked an average of 40 hours per week. No concessions were made to the Veteran due to his disability. The employer reported that Veteran had earned $54,000.00 during the last 12 months of employment and that approximately 24 days of leave had been taken in the 12 months preceding his last day due to his disability.

In this case, the Veteran's earnings in 2009 ($54,000.00) exceeded the poverty threshold for that year ($11,161.00). See United States Census Bureau Poverty Thresholds 2009. There is no indication that he was employed in a family-run business, sheltered workshop, or other protected environment suggestive of marginal employment prior to the date of unemployment in June 2009. In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...".

The Veteran meets the schedular criteria for TDIU for the period from July 11, 2008, to June 4, 2009, due to this 80 percent combined disability rating; however, TDIU cannot be granted when the evidence establishes that a veteran was gainfully employed on a full time basis. Here, the preponderance of the record indicates that the Veteran remained gainfully employed until June 2009. In light of the evidence indicating that the Veteran had sustained, full-time employment for the appeal period until June 4, 2009, and in the absence of any evidence or argument suggesting that his earned annual income ever failed to exceed the poverty threshold or that his actual employment was otherwise marginal in nature, the Board finds that the preponderance of the evidence shows that the Veteran maintained substantially gainful employment until June 4, 2009. See 38 C.F.R. § 4.16; Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities prevent the Veteran from obtaining or maintaining substantially gainful employment since June 5, 2009. Considering the findings of the VA examinations, the lay statements of the Veteran, his co-workers, and his wife, and his inability to obtain or maintain substantially gainful employment, the Board finds that the Veteran's PTSD and hearing loss symptoms have prevented the obtaining or maintaining of substantially gainful employment since at least June 5, 2009, the day following his last day of full-time employment. 

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted from June 5, 2009, and no earlier. 38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16. 

With respect to the appeal period from January 27, 2014, to present, the Board notes that the Veteran has a combined rating of 100 percent and, as such, the issue of entitlement to TDIU is moot. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a claim for TDIU moot where a 100 percent schedular rating was awarded for the same period). The combined 100 percent rating would not moot the TDIU issue, if TDIU could be awarded for a single disability; Buie v. Shinseki, 24 Vet. App. 242 (2010); however, his claim has been based on the multiple service connected physical disabilities in addition to his service connected psychiatric disability. The evidence does not show that TDIU is warranted based on a single disability.


ORDER

The appeal regarding the issue of entitlement to an increased rating in excess of 30 percent for acne vulgaris is dismissed.

A TDIU is granted, effective June 5, 2009, but no earlier.

The issue of entitlement to a TDIU from January 27, 2014, forward is dismissed as moot.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


